*688Dissenting Opinion.
Rabb, P. J.
I am unable to concur with the opinion of the majority of the court in this case, for the following reasons :
One of the reasons of appellants’ motion for a new trial is that the evidence is insufficient to sustain the verdict. Looking to the evidence, there is no dispute between the parties but that the services rendered by appellee, for which he seeks a recovery in this action, were professional services rendered by him as the attorney for the appellants in a suit waged by them against the city of South Bend to quiet title in the trustees to these lands conveyed, in the year 1888, by the decedent, Coquillard, to the city for park purposes. It is not disputed by appellee, and it is the theory of his case, that he was employed by the trustees in November, 1903, to institute this suit to quiet title, that at the time of his employment a special contract was made between himself and the trustees, by which he was to be paid for his services in such suit the sum of $150, and that under this agreement the suit was begun by him. But it is his contention that, at the time the contract of employment was made and the suit begun, it was the mutual understanding of himself and the appellants that the suit would be a friendly one, and that a vigorous defense would not be made by the city, but that the city, contrary to the expectation of the parties, appeared in the case and made a vigorous defense, requiring the expenditure on his part of more time and energy in the prosecution of the case than the contract of employment contemplated.
The character of the suit was in nowise changed. The suit that the appellee contracted to institute and conduct for the appellants, and which he did institute under his agreement, and did conduct, was one to quiet the appellants’ title to the lands in question against the city. All the services rendered by appellee, for which he seeks a recovery in this action, were in the prosecution of that particular suit and *689none other. It appears from the evidence that the suit was instituted at the suggestion of the appellee, and that all appellants knew regarding the character of the defense that the city would make was what appellee told them. It is not pretended that appellants made any representations to the appellee, regarding the nature of the defense that would be made by the city, and the character of litigation that would ensue upon the bringing of the suit, to influence him in fixing the amount of his compensation. The matter of attorneys’ fees, in conducting litigations for their clients, is one of great importance, both to the attorney and the client, and one about which their views are very apt to differ widely. The value of the professional services of attorneys is not like the value of marketable commodities, such as wheat and corn; any one may tell what they are worth by a glance at the daily market reports. The attorney’s services have no fixed and certain value that clients or any one else can reckon upon. If the value of such services is not fixed by contract, it must be determined by the testimony of members of the legal profession, and there are no well-defined rules by which even they can accurately tell what svich services are worth. This is well illustrated by the evidence in this ease, where, in the opinion of reputable attorneys, the value of the appellee’s services in the suit to quiet title varied from $475 to $4,000.
Under such conditions, where the matter of an attorney’s fee, as between attorney and client, is left to be determined by the value of such services as shall be measured by the attorney’s professional brethren, it is quite natural that the client should feel himself more or less at a disadvantage. This disadvantage can only be obviated by contracting in advance what shall be charged for the particular service rendered. And where a client has taken the precaution to relieve himself from this embarrassment by contracting with his lawyer as to what his fee shall be for conducting the suit he proposes to bring or defend, thereby rendering fixed and *690certain that part of the expense of litigation, which would otherwise be uncertain and beyond his power to approximate, and which he would naturally, as a prudent business man, consider with grave apprehension before entering upon the litigation, his contract with his attorney is not to be lightly cast aside, and the attorney permitted to ignore it.after the services, are rendered, and have Ms compensation measured, not by his open contract made with his client when they are at arm’s length, but by what his professional brethren may consider the services worth after they have been performed. Attorneys at law are officers of the court, as much so as the judge on the bench. ‘ ‘ They are ministers of the law. ’ ’ The relation of attorney and client, having once been established, the attorney is morally and legally bound to exercise the utmost good faith in his dealings with his client; and if, at the inception of his employment, he has, by contract with his client, fixed the amount of compensation in the particular case or service he is entering, if circumstances subsequently arise in the progress of the case that makes it apparent to the attorney that the compensation thus contracted for is not adequate, or that he will be required to render services for his client in the prosecution or defense of the case which he does not think covered by the contract, it is his duty promptly to inform his client of that fact, so that he may have an opportunity to make a new contract in reference to the attorney’s fee, or if this cannot be done, exercise his judgment with reference to proceeding with the case, with the matter of attorney’s fees undetermined. And the attorney failing to do this, and proceeding without saying a word to his client with reference to compensation for his services, will be bound by the contract of employment.
I think the case of Lavenson v. Wise (1901), 131 Cal. 369, 63 Pac. 622, correctly decides the law as applied to the question here involved, and is directly in point. In that case Wise held a note on certain parties for $9,760. He contracted with an attorney to collect the same by suit, agreeing *691to pay to the attorney for his services $50 in cash, and $500 out of the proceeds of the collection. By his statements and representations to the attorney at the time of the employment he led him to believe that the case would not be litigated, but after suit was brought the defendant appeared and filed affirmative answers, setting up valid defenses, and prolonged and seriously-contested litigation followed, resulting in a judgment against the plaintiff. The services of the attorney in litigating the case were of the value of $1,000, and after its determination he sued his client on the quantum meruit for the value of such services. The attorney discovered at once on the filing of the defendant’s answer in that case that the case would be litigated, and the nature of the litigation, but nothing was said by him to his client regarding the compensation for his services, or that he would demand any other or different compensation than was originally contracted for. It was held in that ease that the attorney could not recover on the quantum meruit for the services thus rendered, and it was said by the court in deciding the case: “Mr. Rothschild did nothing and said nothing which would lead Mr. Wise to suppose that any change was to be made in the contract of employment. * * * In the conversation which preceded the signing of the receipt there was nothing said about paying any fee in the event the suit was litigated; it was assumed by both parties that it would not be litigated. * * * He [Rothschild] could not proceed with the case as though the contract was still in force, with a mental reservation that he would repudiate it or rescind it after the trial should his client be cast in the suit. * * * Even though Wise gave him every assurance that he could overcome this defense, it did not change the fact that the contract of employment still bound Rothschild, and continued to do so until modified, superseded by another, or rescinded. ’ ’ The ease cited and the case at bar are exactly parallel, in that in each ease there was an express contract before the suit was brought, and at the time the attorney was employed, *692to pay a fixed sum as compensation for services rendered in the particular suit; that an active defense was not anticipated ; that nothing was said about paying any different sum in the event that active litigation followed; that in each case the defense disappointed the expectation of attorney and client, and made more vigorous defenses than was expected of him. In the case cited the defendant was not expected to litigate the case at all. In this case the attorney was expected to litigate it only in a “friendly” way, and the case is stronger for the client than the case cited, in that here the client made no representation whatever as to the nature of the defense that would be made; while in the case cited the attorney at the time he entered into the contract was induced by the representations of the client to believe that the case would not be litigated. Numerous eases are cited by counsel for appellee as supporting his contention that the services charged for in this action are not services that come within the purview of the contract entered into between the client and attorney at the inception of the suit, and at the time his employment was made. I have made a careful examination of all of them, and I do not think they apply to the case.
The case of Bartholomew v. Langsdale (1871), 35 Ind. 278, cited with apparent confidence by appellee as sustaining his view, is not, in my judgment, at all in point. In that case the attorney was employed simply to take down the evidence so that it might be copied into a bill of exceptions. The services he sued for were of an entirely different character — the preparation of the case for the Supreme Court. The case of Singer, Nimick & Co. v. Steele (1888), 125 Ill. 426, 17 N. E. 751, presents a very different question from the one here involved. In that case an attorney was employed at a fixed fee to obtain the settlement of a large claim, which he did, and in the settlement took an assignment of a large number of collateral claims. After the settlement had been so effected, it became necessary to render services in the collec*693tion of these collateral claims, and it was held that such services were not covered by the original contract. The case of Sanders v. Seelye (1889), 128 Ill. 631, 21 N. E. 601, was a contract between an attorney and client for a fixed fee for the services of the attorney in condncting a ease through the Appellate Court. It was held that this contract did not cover services rendered in afterwards conducting the same case through the Supreme Court. I think all the other eases which have been cited belong in the same class, and that there is a wide distinction between them and the case at bar, where all the services were rendered in the one case, in the one court, and under the employment originally made.
It is further contended that the appellants, by their own construction of the contract, are estopped from asserting that the appellee is not entitled to recover on the quantum meruit, for the alleged reason that they paid to the appellee for his services more than the contract called for, and by so doing they placed a construction upon the contract adverse to what they are now contending for. I think the evidence does not justify this claim. It is true that it does show that $300, or about that sum, was paid by appellants to appellee, but it is not shown that it was paid on account of services rendered in this ease, but that the appellee was employed in numerous other matters, and the payments were not specifically made upon any claim.
I think the evidence is wholly insufficient to sustain the verdict of the jury, and that appellants’ motion for a new trial should have been sustained.